Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed by Putnam County National Bank for about nine years. As branch manager, claimant was not authorized to make loans. However, she made unauthorized loans to co-workers by cashing their personal checks' and holding the checks in the teller’s cash box for several days, keeping the checks from the bank’s bookkeeping department. As a result, the coemployees avoided having their names appear on the bank’s insufficient funds list. The bank apparently had no specific rule or regulation preventing this practice but claimant admitted that she knew she was violating bank policy by cashing and holding the bank employees’ checks. Substantial evidence supports the Board’s finding of misconduct. Therefore, the Board’s decision should be affirmed.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.